Citation Nr: 1235878	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder prior to December 30, 2010.

2.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder from December 30, 2010.

3.  Entitlement to total disability rating due to individual unemployability (TDIU rating) prior to December 30, 2010.


REPRESENTATION

Veteran represented by:   Wade R. Bosley, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board denied the claim in a July 2008 decision, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In the July 2008 decision, the Board also denied claims seeking service connection for bilateral hearing loss and tinnitus, but the Veteran explicitly disclaimed any appeal of those issues.  In October 2009, the Court issued a Memorandum decision setting aside the Board's denial of an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and remanded the appeal to the Board for further consideration.  In doing so, the Court explicitly affirmed the Board's denial of entitlement to an extra-schedular rating, and so only the propriety of a schedular rating is again before the Board.     

In November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board notes that in a May 2004 RO decision, the Veteran was awarded two temporary 100 percent evaluations, one effective October 24, 2003, and the other effective March 15, 2004, because of hospitalizations over 21 days.  38 C.F.R. § 4.29.  In a February 2012 rating decision, the RO granted a 70 percent rating, effective December 30, 2010, and another temporary total evaluation was assigned from July 7, 2011 to September 1, 2011. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is remand to the Department of Veterans Affairs Regional Office. 


FINDINGS OF FACT

1.   Prior to October 1, 2010, the Veteran's service-connected PTSD is shown to be productive of occupational and social impairment with reduced reliability and productivity manifested by sleep disturbance, distrust and suspiciousness of others, isolation and withdrawal, avoidance of crowds, anxiety attacks occurring two to three times per week, impairment of short-term memory and concentration, inability to complete tasks, disturbances of mood, irritability, and some obsessional and ritualistic behavior.

2.  From October 1, 2010, the Veteran's service-connected PTSD was productive of  sleep disturbance, social anxiety, restricted and blunt affect, dysphoric mood, difficulty controlling his anger, poor concentration and rambling thought processes, social isolation and withdrawal,  difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, but without total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no greater, for service-connected PTSD have not been met prior to October 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an initial rating of 70 percent, but no greater, for service-connected PTSD have been met from October 1, 2010 to December 30, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

3. The criteria for an initial rating in excess of 70 percent for service-connected PTSD have not been met from December 30, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in November 2011.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records, to schedule a VA examination, and to adjudicate the issue of entitlement to TDIU.  A review of the post-remand record shows each of these actions was completed and the RO/AMC substantially complied with the Board's orders in the November 2010 remand.  Therefore, the Board may now proceed with adjudication of the claim.

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in December 2003 with regard to his service connection claim, prior to the initial unfavorable AOJ decision issued in March 2004.  An additional letter was sent in November 2005, which was relevant to the initial rating claim.

In reviewing the claims file, the Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  With regard to the initial rating claim, such claims are generally considered to be "downstream" issues from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board observes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See id.  In the present case, a November 2005 VCAA letter informed him that he must show that his service-connected PTSD had increased in severity.  Additionally, the Board observes that in March 2006, the Veteran was issued a letter that advised him of how to substantiate disability ratings in general, as well as effective dates.  These letters were then followed by multiple readjudications of the claim.  Therefore, any deficiency of notice timing was rectified by subsequent readjudication.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, disability records from the Social Security Administration (SSA), and the reports of February 2004, June 2005, and December 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.
 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that the examiners documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination reports in this case adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The regulations establish a General Rating Formula.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 
The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.




The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).
 
Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  
The Veteran filed his claim in October 2003 when he was hospitalized for PTSD.  His service-connected disability was assigned an initial temporary 100 percent evaluation, and then a 30 percent disability evaluation was assigned, effective December 1, 2003 to March 14, 2004, and from May 1, 2004 to December 30, 2010, pursuant to 38 C.F.R. 4.130, Diagnostic Code 9411.  From December 30, 2010, a 70 percent disability evaluation was assigned.  During the appeal period, the Veteran received inpatient psychiatric treatment on three occasions, for which he has been granted temporary total evaluations.  However, he has not received outpatient mental health treatment.  Therefore, the medical evidence pertinent to the Veteran's rating evaluations outside of his hospitalizations is limited to the reports of three VA examinations and a private psychological evaluation.  

At the February 2004 VA examination, the Veteran was noted to be married and working part-time for the previous two years as his prior place of employment for the past 26 1/2 years closed down.  He reported bowling and fishing as hobbies.  The Veteran reported some problems with flashbacks and occasional anxiety attacks as well as night sweat and sleep disturbances.  The mental status examination revealed that the Veteran was alert and oriented times three with a euthymic mood.  He exhibited overall good hygiene.  There was no psychosis or suicidal or homicidal ideations and his impulse control was good.  Further, there was no pressured speech, mania, hallucinations, or delusions.  The Veteran reported getting along well at work.  The examiner commented that the Veteran's PTSD symptoms were mild to moderate and had good capacity for improvement.  His GAF score was 59. 

At the June 2005 PTSD examination, the Veteran reported that he was no longer working, although he admitted that he called in to work a lot because of his gout and arthritis, which are not service-connected.  He indicated that he had been married for 15 years and had five children.  He preferred to work alone. 

The mental status examination indicated that the Veteran was alert and oriented times three with a calm mood.  There were no delusions or hallucinations and he was not suicidal or homicidal.  The Veteran stated that he did not have episodes of violence but had periodic nightmares and occasional anxiety attacks.  His impulse control was good.  He remembered one out of three words in three minutes.  There was no pressured speech, mania, or evidence of a thought disorder.  The examiner commented that the Veteran's capacity for improvement appeared good because he was currently sober.  The impression was that the Veteran had some sleep disturbance, occasional anxiety attacks, nightmares, intrusive thoughts, night sweats, and flashbacks.  The examiner noted that the Veteran's symptoms were a significant impairment in his first two marriages, but that his third marriage was stable.  The examiner assessed moderate chronic PTSD with a GAF score of 57. 

In October 2010, the Veteran was seen by a private psychologist, Dr. JM, for an evaluation of the severity of his service-connected disability.  At this evaluation, the Veteran reported flashbacks, nightmares, trouble sleeping, and difficulty being around other people.  He indicated that he had done a lot of fishing, but had lost interest.  The Veteran denied suicidal and homicidal thoughts and panic attacks.  He described hypervigilance.  The psychologist noted his own observations, as well as those of family, as well as the reports of other mental health professionals.  He documented definite problems with social anxiety and having only one real friend, restricted affect, difficulty controlling his anger, and poor concentration.  Dr. JM summarized that the Veteran had significant limitations in occupational and social impairment with deficiencies in work, family relations, and mood, due to such symptoms as intrusive recollections which affect his ability to function appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Dr. JM diagnosed chronic, severe PTSD and assigned a GAF score of 51.  

At a December 2010 VA examination, the Veteran stated that he had been married since 1990 and that he lived with his spouse and their daughter, who would soon be moving in to an apartment.  He reported that he usually went to church every Sunday.  He had a couple of friends and other associates, but did not hang around a lot of people.  The Veteran said he might go bowling once or twice a month.  He reported running errands for family members and taking his grandchildren to and from school.  He reported that he may have a good week and then a bad day when he feels stressed out.  His appearance was clean, neatly groomed with casual and appropriate dress.  Speech was slow, clear, and coherent.  The Veteran's attitude was cooperative, relaxed, and attentive.  His affect was appropriate, but blunted, and his mood was dysphoric.  He was oriented to person, place, and time.  The examiner noted the Veteran was easily distracted and that his thought process was rambling and racing with a paucity or overabundance of ideas.  The Veteran did not have hallucinations or delusions, and his judgment and insight were intact.  He reported initial insomnia followed by three to four hours of restless sleep.  The Veteran denied panic attacks an obsessive or ritualistic behavior, but indicated he had homicidal and suicidal thoughts.  He exhibited good impulse control.  The examiner indicated that the Veteran's remote and recent memory were normal, but his immediate memory was mildly impaired.  The examiner found that the Veteran's symptoms had a moderate impact on sports, exercise, and other recreational activities, and household chores and a severe impact on shopping, traveling, and driving.  The GAF score assigned was 42.  
 
The Board also acknowledges the lay statements that are of record.  In September 2005, the Veteran offered statements from his daughter, spouse, and friend.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. 2009).  

His daughter, TLB, reported observing the Veteran to be suspicious, jumpy, distrusting, and easy to upset.  She said he had an explosive temper.  She indicated he had problems with social anxiety, not wanting to be with family at family get-togethers or with anyone in groups.  TLB stated that he had severe mood swings.  She reported that he had extreme difficulty adapting to stressful circumstances.  She expressed that she thought the Veteran had only one friend, pushing everyone else away, and she described him as being dull, uninspired, uncaring, and detached.  She reported that he never completed tasks.  TLB indicated that the Veteran had low self-esteem and felt insecure and useless.  She opined that the Veteran did not have the capability of establishing a new friendship and maintaining that friendship to the point that it would be an effective, meaningful, lasting relationship.

The Veteran's spouse, BE, said that the Veteran had nightmares and night sweats and was an extremely restless sleeper.  She described him as being extremely on his guard and paranoid, suspicious and trusting of only very few people.  She reported that he had two to three anxiety attacks per week, during which the Veteran became anxious, nervous, excited, and a little out of control.  BE stated that often he appeared to be in a daze or staring off into space.  She indicated that the Veteran had a lot of sad moments because he was depressed all the time and that he had talked about suicide once about a year earlier.  She reported that he felt useless and worthless.  BE said that sometimes the Veteran was irritable, had a short fuse and explosive temper.  She reported that the Veteran's short- and long-term memory were not good.  She indicated that he was very security conscious, checking door locks three to four times before going to bed.  BE described the Veteran as being a loner, isolated and withdrawn.  She said he never completed any tasks.  She described him as being dull, uninspired, uncaring, and detached.

The Veteran's friend, TEW, stated that he met the Veteran in 1974 and that they worked together at the same paper mill until it closed.  TEW stated that the Veteran always seemed to be on his guard, suspicious, and distrustful of others.  He said that he would classify the Veteran as a loner because he isolates and withdraws and does not like to be in crowds.  TEW said the Veteran seemed depressed most of the time and had severe mood swings and that the Veteran's symptoms seemed to have gotten worse over the previous few years.    

In light of the above evidence, the Board determines that the Veteran's symptoms of his service-connected PTSD more closely approximate a 50 percent rating an initial rating of 50 percent, but no greater, is warranted for the period from December 1, 2003 to March 14, 2004 and from July 1, 2004 to October 1, 2010.  In this regard, the Board notes that the Veteran exhibits occupational and social impairment with reduced reliability and productivity.  VA examiners describe symptoms of occasional anxiety attacks, night sweats, sleep disturbances, a preference for working alone, and short-term memory impairment.  Lay statements indicated that he distrusted and was suspicious of others.  He avoided crowds by leaving the location, i.e., going inside the house, going for a drive, including during family get- togethers.  Further, he had anxiety attacks, which occurred occasionally, defined as two to three times per week by his spouse.  He had chronic sleep impairment and impaired memory and concentration, as well as an inability to complete tasks.  The Veteran experienced disturbances of mood and was irritable and quick to anger.  He also exhibited some obsessional and ritualistic behavior in checking door locks every night.  Laypersons are capable of viewing symptoms such as distrust and suspicion and to witness the Veteran withdrawing from crowds and preferring to be alone, isolated, withdrawn, uncaring, and detached, as well as his need to check locks multiple times each night.  

The Board acknowledges that the February 2004 VA examination indicated only mild to moderate symptoms which do not support a rating in excess of 30 percent.  However, the Board notes that this examination occurred just over two months after one hospitalization and a month before another hospitalization.  Therefore, the Board determines that the findings on this examination likely do not represent the severity of the Veteran's service-connected PTSD during those months when viewed within the context of the record as a whole.

Moreover, the Board determines that the Veteran's symptoms do not reach the level of a 70 percent rating.  In this regard the Board notes that during this period, while the Veteran has social impairment and impairment of mood, he did not exhibit deficiencies of judgment, work, or thinking.  Lay evidence indicated that the Veteran mentioned or suggested suicide once, which does not reflect chronic suicidal ideation.  His speech was not illogical and he did not neglect his personal hygiene.  The Veteran was able to function independently.  While he exhibited irritability and anger, the evidence does not demonstrate that violent behavior resulted.  TLB suggested the Veteran could not form and maintain relationships or adapt to stressful circumstances, but while she may offer an opinion, she is not competent to assess the Veteran's limitations in hypothetical situations.  BE discussed a ritualistic checking of locks, but the overall picture of the Veteran's symptomatology does not reflect the impairment in most areas indicated by a rating in excess of 50 percent.  Therefore, for the periods prior to October 1, 2010, the Board assigns a 50 percent rating for service-connected PTSD, but no greater. 

In addition, the Board determines that a 70 percent rating should be assigned, effective October 1, 2010, the date of the Veteran's private psychiatric evaluation.    
In this regard, the Board observes that the October 2010 private evaluation suggested symptoms similar to those reported in December 2010.  Dr. JM documented sleep disturbance, definite problems with social anxiety and having only one real friend, restricted affect, difficulty controlling his anger, and poor concentration.  He summarized that the Veteran had significant limitations in occupational and social impairment with deficiencies in work, family relations, and mood, due to such symptoms as intrusive recollections which affect his ability to function appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Board finds that these symptoms more closely approximate a 70 percent rating.  

However, the Board determines that the Veteran's symptoms do not indicate that a 100 percent rating is warranted.  The Veteran at no time outside of hospitalization displayed total social and occupational impairment or symptoms involving loss of memory including his own name and names of family members, hallucinations, delusions, impairment of communication, disorientation to time or place, or being a persistent danger to himself or others.  Moreover, as reflected by the above discussion, the Board has afforded the Veteran the benefit of the doubt in granting the 50 percent and 70 percent ratings assigned herein.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, a rating in excess of 50 percent prior to October 1, 2010 and in excess of 70 percent thereafter is denied. 






ORDER

An initial rating of 50 percent, but no greater, for service-connected PTSD is granted from December 1, 2003 to October 1, 2010, subject to the laws governing the payment of monetary benefits.

An initial rating of 70 percent, but no greater, for service-connected PTSD is granted from October 1, 2010 to December 30, 2010, subject to the laws governing the payment of monetary benefits.

An initial rating in excess of 70 percent for service-connected PTSD is denied from December 30, 2010.


REMAND

Reasons for remand: to consider entitlement to TDIU on an extra-schedular basis

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In a rating decision issued in November 2011, the RO granted TDIU, effective December 30, 2010.  However, the Veteran has argued that he is entitled to TDIU for the entire appeal period.  

Initially, the Board notes that the Veteran did not meet the schedular criteria for TDIU prior to October 1, 2010.  However, when the Veteran filed his claim, he was employed only part-time at a department store, which may not have constituted substantially gainful employment.  He reported that he ceased working altogether as of March 8, 2005.  Although the Veteran has nonservice-connected disabilities that affected his employment, the Board notes that the Veteran's service-connected PTSD was a factor considered in his grant of disability benefits by the SSA.  Therefore, the Board determines that the AOJ should refer the claim for TDIU to the Director, Compensation and Pension Services for extra-schedular consideration. 
  
Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU prior to October 1, 2010 to the Director, Compensation and Pension Services.  

2. After completing the above action, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim of entitlement to TDIU prior to December 30, 2010 should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


